ACCEPTED
                                               08-18-00079-CR                                                       08-18-00079-CR
                                                                                                        EIGHTH COURT OF APPEALS
                                                                                                                   EL PASO, TEXAS
Appellate Docket Number: 08-18-00079-CR                                                                           5/21/2018 8:58 AM
                                                                                                                 DENISE PACHECO
     Appellate Case Style:                                                                                                   CLERK
                      Vs. STEPHANIE FERNANDEZ
Companion
  Case(s):
Amended/Corrected Statement                                                                    FILED IN
                                                                                        8th COURT OF APPEALS
                                 DOCKETING STATEMENT (Criminal)EL PASO, TEXAS
                                       Appellate Court:       Select                    5/21/2018 8:58:08 AM
                      (to be filed in the court of appeals upon perfection of appeal under TRAP
                                                                                            DENISE32)
                                                                                                    PACHECO
I. Appellant                                                    III. Appellee                   Clerk
Name: STEPHANIE FERNANDEZ                                   Name: THE STATE OF TEXAS
Appellant Incarcerated?         Yes     No                  Appellee Incarcerated?       Yes     No
Bond Amount: $ 0.00                                         Bond Amount:
       Pro Se                                                      Pro Se
If Pro Se Party, enter the following information:           If Pro Se Party, enter the following information:
Address:                                                    Address:
City/State/Zip:                                             City/State/Zip:
Tel.                     Ext.           Fax:                Tel.                  Ext.           Fax:
Email:                                                      Email:
II. Appellant Attorney(s)                                   IV. Appellee Attorney(s)
   Lead Attorney                  Public Defender               Lead Attorney              District/County Attorney
Name: TODD MORTEN                                           Name: JAIME ESPARZA
Bar No. 24099592                                            Bar No. 06666450
Firm/Agency: EL PASO COUNTY PUBLIC DEFENDER'S               Firm/Agency: 34TH JUDICIAL DISTRICT ATTORNEY
Address 1: 500 E. SAN ANTONIO / SUITE 501                   Address 1: 500 E. SAN ANTONIO / 2ND FLOOR
Address 2:                                                  Address 2:
City/State/Zip: EL PASO, TX 79901                           City/State/Zip: EL PASO, TX 79901
Tel. (915) 546-8185              Ext.                       Tel. (915) 546-2059           Ext.
Fax: (915) 546-8186                                         Fax: (915) 533-5520
Email: TMorten@epcounty.com                                 Email: JEsparza@epcounty.com
   Lead Attorney                  Select                        Lead Attorney              Select
Name:                                                       Name:
Bar No.                                                     Bar No.
Firm/Agency:                                                Firm/Agency:
Address 1:                                                  Address 1:
Address 2:                                                  Address 2:
City/State/Zip:                                             City/State/Zip:
Tel.                             Ext.                       Tel.                          Ext.
Fax:                                                        Fax:
Email:                                                      Email:

Docketing Statement (Criminal)                                                                                 Page 1 of 5
V. Perfection of Appeal, Judgment and Sentencing
Nature of Case (Subject Matter or Type of Case):           Was the Trial by:        Jury       Non-Jury
 Homicide                                                  Date Notice of Appeal filed in Trial Court:
Type of Judgment:                                             05/09/2018
 Jury Trial
                                                       If mailed to the Trial Court clerk, also give the date
Date Trial Court imposed or suspended sentence in open mailed:
court or date Trial Court entered appealable order:
                                                       Punishment Assessed:
                                                              LIFE W/OUT POSSIBILITY OF PAROLE
Offense Charged:
                                                           Is the Appeal from the pre-trial order?        Yes    No
 CAPITAL MURDER BY TERROR THREAT/OTHER FEL
                                                           Does the Appeal involve the constitutionality or the
Date of Offense: 05/07/2017                                validity of a statute, rule or ordinance?
Defendant’s Plea: Not Guilty                                        Yes       No

If guilty, does defendant have the Trial Court’s
Certificate to Appeal? Yes    No


VI. Actions Extending Time To Perfect Appeal
Motion for New Trial:                Yes        No If yes, date filed: 04/20/2018
Motion in Arrest of Judgment:        Yes        No If yes, date filed:
Other:                               Yes        No If yes, date filed:
    If Other, please specify:


VII. Indigency of Party (Attach file stamped copy of Motion and Affidavit)
Motion and Affidavit filed:        Yes     No       N/A       If yes, date filed: 05/09/2018
Date of Hearing: 04/26/2018                         N/A
Date of Order:                                      N/A
Ruling on Motion:        Granted   Denied           N/A       If granted or denied, date of ruling:




Docketing Statement (Criminal)                                                                              Page 2 of 5
VIII. Trial Court and Record
Court: 210TH JUDICIAL DISTRICT COURT                      Clerk’s Record
County: EL PASO COUNTY                                    Trial Court Clerk:        District        County
Trial Court Docket No. (Cause No.):                       Was Clerk’s record requested?:             Yes     No
  20170D03993
                                                                If yes, date requested: 05/09/2018
Trial Court Judge (who tried or disposed of the case):          If no, date it will be requested:
    Name: GONZALO GARCIA
                                                          Were payment arrangements made with clerk?
    Address 1: 500 E. SAN ANTONIO / SUITE 1005                 Yes     No      Indigent
    Address 2:
    City/State/Zip: EL PASO, TX 79901
    Tel. (915) 546-2130                      Ext.
    Fax: (915) 546-2031
    Email: GoGarcia@epcounty.com



Reporter’s or Recorder’s Record
Is there a Reporter’s Record?          Yes      No
Was Reporter’s Record requested?:             Yes    No
   If yes, date requested: 05/09/2018
   If no, date it will be requested:
Was the Reporter’s Record electornically recorded?        Yes       No
Were payment arrangements made with the court reporter/court recorder?            Yes          No     Indigent


   Court Reporter           Court Recorder                      Court Reporter          Court Recorder
   Official                 Substitute                          Official                Substitute
Name: ERICA WRIGHT                                        Name:
Address 1: 500 E. SAN ANTONIO / SUITE 1005                Address 1:
Address 2:                                                Address 2:
City/State/Zip: EL PASO, TX 79901                         City/State/Zip:
Tel. (915) 546-2130                      Ext.             Tel.                                        Ext.
Fax: (915) 546-2031                                       Fax:
Email: EWright@epcounty.com                               Email:




Docketing Statement (Criminal)                                                                                Page 3 of 5
IX. Related Matters
List any pending or past related appeals before this, or any other Texas Appellate Court, by Court, Docket, and Style.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
Court: Select Appellate Court                                 Docket:
Style:
  Vs.
X. Signature
                                                                        05/18/2018
Signature of counsel (or Pro Se Party)                                Date

Todd D. Morten                                                          24099592
Printed Name                                                          State Bar No.
/s/Todd D. Morten                                                       Todd D. Morten
Electronic Signature (Optional)                                       Name

XI. Certificate of Service
The undersigned counsel certifies that this Docketing Statement has been served on the following lead counsel for all
parties to the Trial Court’s Order or Judgment as follows:

                                                                        /s/Todd D. Morten
Signature of counsel (or Pro Se Party)                                Electronic Signature (Optional)

24099592
State Bar No.

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and
must state:
                                   (1) the date and manner of service;
                                   (2) the name and address of each person served, and
                                   (3) if the person served is a party’s attorney, the name of the party represented by the attorney.

Docketing Statement (Criminal)                                                                                           Page 4 of 5
Please enter the following for each person served:
Date Served: 05/18/2018
Manner Served: Select
Name: JAIME ESPARZA
Bar No. 06666450
Firm/Agency: 34TH JUDICIAL DISTRICT ATTORNEY
Address 1: 500 E. SAN ANTONIO / 2ND FLOOR
Address 2:
City/State/Zip: EL PASO, TX 79901
Tel. (915) 546-2059                 Ext.
Fax: (915) 533-5520
Email: JEsparza@epcounty.com

Date Served:
Manner Served: Select
Name:
Bar No.
Firm/Agency:
Address 1:
Address 2:
City/State/Zip:
Tel.                                Ext.
Fax:
Email:




Docketing Statement (Criminal)                       Page 5 of 5